Citation Nr: 9920573	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for anterior ischemic optic neuropathy of the right 
eye.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had active service from December 1950 to April 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant filed a claim in October 1992 arguing that he 
received additional disability as the result of visual 
examination procedures in July 1992 performed at the Temple, 
Texas, VA Medical Center (MC).  The law governing claims for 
compensation benefits under 38 U.S.C.A. § 1151 has, in recent 
years, been the subject of extensive litigation that has 
significantly altered the analysis required in adjudication 
of such claims.  In pertinent part, section 1151 provided 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of his or her 
own willful misconduct, and such injury or aggravation 
resulted in additional disability or death, disability 
compensation was to be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.  
See 38 C.F.R. § 3.358 (1991) (the implementing regulation 
interpreted section 1151 to encompass only additional 
disability resulting from VA negligence or accidents 
occurring during treatment).  

In Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994), the 
U.S. Supreme Court held that the VA interpretation of 
38 U.S.C.A. § 1151, as encompassing only additional 
disability resulting from VA negligence or accidents during 
treatment, was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of fault 
on the part of VA.  The Supreme Court determined that the 
then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), 
was inconsistent with the plain language of 38 U.S.C.A. 
§ 1151 with respect the regulation's inclusion of a fault or 
accident requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. at 556, n.3 ("We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment.  
[citation omitted] VA action is not the cause of the 
disability in those situations.").  

In summary, the Supreme Court found that the language of 38 
U.S.C.A. § 1151 simply required a causal  connection between 
VA medical treatment and additional disability, but that not 
every additional disability was compensable.  In a January 
1995 opinion, the Attorney General of the United States held 
that, as to the full extent to which § 1151 benefits were 
authorized under Gardner, the Supreme Court intended to 
recognize only a narrow exclusion to the no fault rule, 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment.  

On March 16, 1995, VA published amended regulations in 
conformance with the Gardner decision, removing from 
subsection (c)(3) of 38 C.F.R. § 3.358 the "fault" 
requirement struck down by the Supreme Court.  Section 
3.358(c)(1) now provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Section 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  

Section 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.   'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) (1995), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective on October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 1151 (West Supp. 1998).  The 
effect of the amendment was to reverse Gardner, which held 
that no showing of negligence was necessary for recovery 
under section 1151.  However, this change is not applicable 
to a claim, such as the appellant's, filed before October 1, 
1997.  See VAOPGCPREC 40-97 (holding that claims for benefits 
under 38 U.S.C.A. § 1151, filed before October 1, 1997 must 
be adjudicated under the provisions of section 1151 as they 
existed prior to that date).  

While the October 1, 1997 amendment to 38 U.S.C.A. § 1151 
does not govern the appellant's claim, two substantially 
different versions of the law do apply to the claim during 
the pendency of the appeal.  The first version is the law at 
the time of the initial application that had not yet been 
interpreted by the Supreme Court in Gardner.  The second 
version is the law as interpreted by the Supreme Court in 
Gardner and implemented by VA in the amended 38 C.F.R. 
§ 3.358(c)(3).  

When the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, the appellant's claims for benefits 
under 38 U.S.C.A. § 1151 must be fully adjudicated under both 
the new and the old criteria to determine which version is 
more favorable.  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (before Board addresses a question not yet addressed 
by the RO, it must consider whether appellant had adequate 
notice of the need and an opportunity to submit evidence or 
argument, and whether, in their absence, claimant is 
prejudiced).  

By June 1995 rating decision, the RO denied the claim.  As 
reflected in the August 1997 statement of the case and the 
July 1998 supplemental statement of the case, the RO decided 
the claim with reference only to the new version of the 
regulation (38 C.F.R. § 3.358 (1997)), but without reference 
to the older version of the regulation (38 C.F.R. § 3.358 
(1991)).  It does not appear, therefore, that the claim was 
evaluated under old as well as the new version of the law 
applicable to the claim.  Under Karnas, Bernard, and DeSousa, 
the RO should have evaluated the evidence in light of both 
versions of the law and then applied the outcome more 
beneficial to the appellant.  The Board cannot adjudicate in 
the first instance the application of the old version of the 
regulation to the facts in this case.  

Therefore, the case is REMANDED for the following 
development:

The RO should again review the record and 
adjudicate the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
anterior ischemic optic neuropathy of the 
right eye.  The RO should apply the facts 
of this case to both versions of the law 
set forth in the discussion above.  Once 
both analyses are complete, the RO should 
apply the outcome of the version of the 
law more beneficial to the appellant.  


After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


